DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. Claims 1, 6, 9, 14, and 17 have been amended. The existing 35 U.S.C. 112(b) rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akai (US 20210291607 A1), hereafter Akai, in view of Glugla (US 20160214596 A1), hereafter Glugla.

Regarding claim 1, Akai teaches a computer implemented method of dynamically updating parameters of an autonomous driving system in an autonomous driving vehicle (ADV), comprising:
Determining, by a dynamic parameter server in the ADV, that the ADV is to enter a particular region on a high definition map, wherein the ADV includes an autonomous driving system (ADS) with a plurality of modules, each module having one or more default parameters (0006, vehicle determines control parameters depending on the positional information of the vehicle);
Identifying, by the dynamic parameter server, one or more parameters from a data structure based on one or more selection factors related to the particular region, each identified parameter corresponding to a default parameter of one of the plurality of default modules of the ADS (0006, vehicle control parameters are identified for each vehicle at each position on the road);
Sending, by the dynamic parameter server, the one or more identified parameters to one or more modules of the ADS (0008, transmission unit receives the application control parameter from the center-side information processing device).
Operating, by the ADS, the ADV using the one or more identified parameters when the ADV drives across the particular region (0007, control based on the application control parameter is performed for the vehicle, Fig. 4, specific parameters based on location).
	Akai fails to teach, however, wherein the identified parameters are sent to the ADS to update the one or more default parameters of the ADS with the one or more identified parameters.
	Glugla, however, does teach wherein the identified parameters are sent to the ADS to update the one or more default parameters of the ADS with the one or more identified parameters (0004, vehicle parameters sent from the vehicle controller to update the default parameters of the vehicle).
	Akai and Glugla are analogous because they are in the same field of endeavor, vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the changing of default parameters of Glugla in order to provide a means of better traversing a travelable area. The motivation to combine is to allow the autonomous vehicle to more effectively travel through an area by simply relying on the default parameters for autonomous travel.
	Claims 9 and 17 are similar in scope and are similarly rejected.

Regarding claim 2, the combination of Akai and Glugla teaches the method of claim 1, and Akai further teaches wherein the one or more selection factors includes a map identifier of the HD map, a road ID, a lane ID, or a GPS barrier at the particular region (Fig. 2, road points corresponding to a location in a lane, capital identifiers A-F corresponding to one road, a-c corresponding to another road, Fig. 3, absolute coordinates corresponding to a position in the road).
Claims 10 and 18 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 3, the combination of Akai and Glugla teaches the method of claim 1, and Akai further teaches wherein the one or more identified parameters include one or more of an obstacle to be trimmed from the region of interest (ROI), a floating obstacle to be trimmed from the HD map, a speed limit, slope information, or a weight of a cost function for the ADS (Fig. 3, road point parameters including a speed limit).
Claims 11 and 19 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 4, the combination of Akai and Glugla teaches the method of claim 1, and Akai further teaches wherein the dynamic parameter server further sends load information of the ADV to the ADS, which uses the load information to adjust a brake command or a throttle command of the ADV to maintain a same deceleration or acceleration (0028, vehicle determines the total weight and acceleration of the occupants and loaded cargo, 0043, all reference values are set to 0 to reduce the acceleration stimulus to the occupant).
Claims 12 and 20 are similar in scope to claim 4, and are similarly rejected.

Regarding claim 5, the combination of Akai and Glugla teaches the method of claim 1, and Akai further teaches wherein the data structure includes a plurality of entries, each entry representing a matching between one or more selection factors and a parameter of the ADS (Fig. 3, Reference table with environmental information related to an area, Fig. 4, Reference table for vehicle constraints in different conditions).
Claim 13 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 7, the combination of Akai and Glugla teaches the method of claim 1, and Akai further teaches wherein the dynamic parameter server is a separate software module from each autonomous driving module of the ADS, and communicates with the autonomous driving module via an internet hub (0098, server installed on the center side and an onboard device mounted as an edge side, connected via a wireless communication network).
Claim 15 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, the combination of Akai and Glugla teaches the method of claim 7, and Akai further teaches wherein the dynamic parameter server broadcast each of the one or more identified parameters via the internet hub to each module in the ADS (0099, server broadcasts over a network to plural own vehicles).
Claim 16 is similar in scope to claim 8 and is similarly rejected.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Glugla as applied to claims 5 and 13 above, and further in view of Lin (US 20170090896 A1), hereafter Lin.

Regarding claim 6, the combination of Akai and Glugla teaches the method of claim 5, but fails to teach wherein the data structure is updated with information from a configuration file at a predetermined location in response to the dynamic parameter server being rebooted.
Lin, however, does teach wherein the data structure is updated with information from a configuration file at a predetermined location in response to the dynamic parameter server being rebooted (Abstract, system software automatically installed based on configuration file in response to booting up the server).
Akai, Glugla, and Lin are analogous because they are in the same field of endeavor, servers storing information related to autonomous vehicles. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the configuration file of Lin in order to provide a means of storing static parameters. The motivation to combine is to allow the server to automatically be populated with recent parameter values upon being rebooted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664